United States Court of Appeals
                        For the First Circuit


No. 07-1475, 07-1477

                       UNITED STATES OF AMERICA,

                       Appellee/Cross-Appellant,

                                  v.

                          NADINE J. GRIFFIN,

              Defendant, Appellant/Cross-Appellee.


                             ERRATA SHEET

     The opinion of this Court issued on April 18, 2008 is

amended as follows:

     Page 11, line 23:    Please replace, "indifference" with
"ignorance."